 

--------------------------------------------------------------------------------


Exhibit 10.1
 
WAIVER AND CONSENT
 
WAIVER AND CONSENT, dated as of January 13, 2009 (the "Waiver and Consent"), to
the Financing Agreement, dated as of November 6, 2008 (as amended, restated,
supplemented or otherwise modified from time to time the "Financing Agreement"),
by and among MONACO COACH CORPORATION, a Delaware corporation ("Monaco"), each
subsidiary of Monaco listed as a "Borrower" on the signature pages thereto
(together with Monaco, each a "Borrower" and collectively, the "Borrowers"),
each subsidiary of Monaco listed as a "Guarantor" on the signature pages thereto
(together with each other Person that becomes a "Guarantor" thereunder, each a
"Guarantor" and collectively, the "Guarantors"), the lenders from time to time
party thereto (each a "Lender" and collectively, the "Lenders"), ABLECO FINANCE
LLC, a Delaware limited liability company, as collateral agent for the Lenders
(in such capacity, the "Collateral Agent"), and as administrative agent for the
Lenders (in such capacity, the "Administrative Agent" and together with the
Collateral Agent, each an "Agent" and collectively, the "Agents").
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers, the Guarantors, the Agents and the Lenders are parties
to the Financing Agreement, pursuant to which the Lenders have made a term loan
to the Borrowers, in the aggregate principal amount of $39,300,000;
 
WHEREAS, the Loan Parties have requested that the Agents and the Required
Lenders waive any Events of Default arising by reason of (i) noncompliance with
Section 7.03(d) of the Financing Agreement and (ii) Monaco's contemplated
disposition of the parcel of real property owned by it and described on Exhibit
A hereto (the "Disposed Property") below the Release Price (as described in the
Financing Agreement) as required by Section 7.02(c)(iii) of the Financing
Agreement; and
 
WHEREAS, the Agents and the Required Lenders are willing to waive Section
7.03(d) and Section 7.02(c)(iii) of the Financing Agreement, in each case,
pursuant to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and agreements herein, the
parties hereto hereby agree as follows:
 
1. Definitions.  All capitalized terms used herein and not otherwise defined
shall have the meanings assigned thereto in the Financing Agreement.
 
2. Waiver and Consent.
 
(a) (i)           Subject to the satisfaction of the conditions set forth in
Section 4 hereof, the Agents and the Required Lenders hereby consent to and
waive any Event of Default that would otherwise arise under Section 9.01(c) of
the Financing Agreement or otherwise as a result of a breach of Section 7.03(d)
of the Financing Agreement as of the date of delivery to the Working Capital
Agent of the last borrowing base certificate for the December 2008 fiscal month
of the Borrowers; provided, that the Loan Parties have Availability and
Qualified Cash of at least $5,800,000 as of the date of delivery to the Working
Capital Agent of the last borrowing base certificate for the December 2008
fiscal month of the Borrowers.

--------------------------------------------------------------------------------


 
(ii) Subject to the conditions set forth in Section 4 hereof, the Agents and the
Required Lenders hereby consent to Monaco's disposition of the Disposed Property
for Net Cash Proceeds below the Release Price for the Disposed Property and
waive any Event of Default that would otherwise arise under Section 9.01(c) of
the Financing Agreement or otherwise as a result of a breach of
Section 7.02(c)(iii) of the Financing Agreement by reason of such disposition;
provided, that (A) the Net Cash Proceeds of such disposition is not less than
$270,509.95 and (B) 100% of such Net Cash Proceeds is applied to repay the Term
Loan in accordance with Section 2.05(c)(iv) of the Financing Agreement.
 
(b) The waivers and consents in Section 2(a)(i) and (a)(ii) shall be effective
solely in the event the express conditions set forth in Section 2(a)(i) and
(a)(ii), respectively, are satisfied and only in this specific instance and for
the specific purposes set forth herein and do not allow for any other or further
departure from the terms and conditions of the Financing Agreement or any other
Loan Document, which terms and conditions, except as otherwise expressly set
forth herein, shall remain in full force and effect.
 
3. Representations.  Each of the Loan Parties represents and warrants that on
the Waiver Effective Date (defined below), after giving effect to the waivers
and consents set forth in this Waiver and Consent, no Default or Event of
Default has occurred and is continuing on the Waiver Effective Date.
 
4. Conditions to Effectiveness.  This Waiver and Consent shall become effective
only upon, or substantially contemporaneously with, the satisfaction in full of
the following conditions precedent (the first date upon which all such
conditions have been satisfied being herein called the "Waiver Effective Date"):
 
(a) the Agents, the Required Lenders and the Loan Parties shall have executed
this Waiver and Consent and shall have received counterparts of this Waiver and
Consent which bear the signatures of each Loan Party;
 
(b) the Loan Parties shall pay to the Collateral Agent for the benefit of the
Lenders, in immediately available funds, a fee in the amount of $200,000.00;
 
(c) the Loan Parties shall have commenced negotiations with the critical vendors
listed on Exhibit B hereto in connection with the construction and development
of Resort Property Lots located in Naples, Florida and in Bay Harbor, Michigan
regarding the payment of outstanding payables;
 
(d) the Agents shall have received all fees and expenses required to be paid or
reimbursed by the Loan Parties pursuant hereto or the Financing Agreement or
otherwise, in each case to the extent invoiced to the Loan Parties on or prior
to the date hereof, including all such fees and expenses of counsel to the
Agents;
 
(e) the representations and warranties set forth in Section 3 shall be true and
correct as of the Waiver Effective Date; and
 
(f) all other legal matters incident to this Waiver and Consent shall be
satisfactory to the Agents and counsel to the Agents.
2

--------------------------------------------------------------------------------


 
5. Lien Release.  Subject to satisfaction in full of the conditions set forth in
Section 4 hereof, the Collateral Agent shall deliver to Monaco a fully executed
release, in the form attached hereto as Exhibit C, releasing the Lien securing
the Obligations granted to the Collateral Agent on the Disposed Property.
 
6. Covenant.  The Loan Parties shall continue to negotiate in good faith with
the critical vendors listed on Exhibit B hereto, and the Loan Parties shall use
commercially reasonable efforts to enter into agreements with such critical
vendors with respect to payment schedules of remaining payables subject to terms
and conditions satisfactory to the Agents by February 9, 2009.
 
7. General Release.  Each Loan Party hereby acknowledges and agrees that:  (a)
neither it nor any of its Affiliates has any claim or cause of action against
any Agent or any Lender (or any of their respective Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) each Agent and
each Lender has heretofore properly performed and satisfied in a timely manner
all of its obligations to such Loan Party and its Affiliates under the Financing
Agreement and the other Loan Documents.  Notwithstanding the foregoing, the
Agents and the Lenders wish (and each Loan Party agrees) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect any of the Agents' and the Lenders'
rights, interests, security and/or remedies under the Financing Agreement and
the other Loan Documents.  Accordingly, for and in consideration of the
agreements contained in this Waiver and Consent and other good and valuable
consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Waiver
Effective Date arising out of, connected with or related in any way to this
Waiver and Consent, the Financing Agreement or any other Loan Document, or any
act, event or transaction related or attendant thereto, or the agreements of any
Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of each Loan Party, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral on
or prior to the Waiver Effective Date.
 
8. Indemnity and Expenses.
 
(a) Each of the Loan Parties, jointly and severally, hereby agree to indemnify
the Agents, the Lenders and their respective employees, agents, members and
affiliates from and against any and all claims, losses and liabilities growing
out of or resulting from this Waiver and Consent, except claims, losses or
liabilities resulting solely and directly from any such indemnified Person's
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction.
 
(b) Each of the Loan Parties, jointly and severally, hereby agree to pay to the
Agents upon demand the amount of any and all costs and expenses, including the
fees, disbursements and other client charges of the Agents' counsel, which the
Agents may incur in connection with this Waiver and Consent.
3

--------------------------------------------------------------------------------


 
9. Miscellaneous.
 
(a) THIS WAIVER AND CONSENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.
 
(b) This Waiver and Consent may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Waiver and Consent
by telefacsimile or electronic mail shall be equally as effective as delivery of
an original executed counterpart of this Waiver and Consent.
 
(c) This Waiver and Consent shall be binding upon and inure to the benefit of
each Loan Party, each Agent, and each Lender, and their respective successors
and assigns.
 
(d) The Borrowers and the Guarantors hereby acknowledge and agree that this
Waiver and Consent constitutes a "Loan Document" under the Financing
Agreement.  Accordingly, it shall be an Event of Default under the Financing
Agreement (i) if any representation or warranty made by any Loan Party under or
in connection with this Waiver and Consent shall have been untrue, false or
misleading in any material respect when made or (ii) if any Loan Party fails to
comply with any covenant contained herein.
 
(e) Except as expressly set forth herein, this Waiver and Consent is not, and
shall not be deemed to be, a waiver of, or a consent to, any Default or Event of
Default now existing or hereafter arising under the Financing Agreement or any
of the other Loan Documents, and the Agents and the Lenders fully and
specifically reserve any and all rights, powers, privileges and remedies under
the Financing Agreement and the other Loan Documents with respect to any such
Default or Event of Default.
 
(f) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS WAIVER, CONSENT AND
ACKNOWLEDGMENT OR THE ACTIONS OF THE AGENTS AND THE LENDERS IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 

 
   



 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Consent to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 


 

 
BORROWERS:
             
MONACO COACH CORPORATION
               
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
                             
NAPLES MOTORCOACH RESORT, INC.
               
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
                             
OUTDOOR RESORTS OF LAS VEGAS, INC.
             
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
                             
OUTDOOR RESORTS MOTORCOACH
   
COUNTRY CLUB, INC.
                 
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
                             
LA QUINTA MOTORCOACH RESORT, INC.
               
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
   


 
5

--------------------------------------------------------------------------------

 


 
SIGNATURE RESORTS OFMICHIGAN, INC.
           
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
                             
R-VISION, INC.
               
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
                             
BISON MANUFACTURING, LLC
             
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
                             
ROADMASTER LLC
               
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
               




 
6

--------------------------------------------------------------------------------

 


 
GUARANTORS:
             
SIGNATURE MOTORCOACH RESORTS, INC.
           
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
                             
PORT OF THE ISLES MOTORCOACH RESORT,
 
INC.
               
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
                             
R-VISION HOLDINGS LLC
             
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
                             
R-VISION MOTORIZED LLC
               
By:
/s/ P. Martin Daley
       
Name:
P. Martin Daley
       
Title:
Vice President
 
   



 

 
7

--------------------------------------------------------------------------------

 



 

 
ADMINISTRATIVE AGENT, COLLATERAL
   
AGENT AND LENDER:
         
ABLECO FINANCE LLC
       
By:
/s/ Kevin Genda
       
Name:
Kevin Genda
       
Title:
Vice Chairman
               



 







 
8

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
Description of the Disposed Property
 


 
PART OF THE SOUTH HALF OF THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 36, TOWNSHIP
36 NORTH OF RANGE 4 EAST SITUATE IN OLIVE TOWNSHIP, ELKHART COUNTY, STATE OF
INDIANA AND BEING MORE PARTICULARLY DESRIBED AS FOLLOWS:
 
COMMENCING AT THE SOUTHWEST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 36; THENCE NORTH 00° 20’ 38” WEST ALONG THE WEST LINE OF SAID QUARTER
SECTION A DISTANCE OF 328.72 FEET TO THE PLACE OF BEGINNING OF THIS DESCRIPTION;
THENCE CONTINUING NORTH 00° 20’ 38” WEST ALONG THE WEST LINE OF SAID QUARTER
SECTION A DISTANCE OF 566.4 FEET; THENCE NORTH 88° 21’ 49” EAST A DISTANCE OF
348 FEET; THENCE NORTH 89° 53’ 00” EAST A DISTANCE OF 82.36 FEET; THENCE NORTH
00° 20’ 38” WEST PARALLEL WITH THE SAID WEST LINE A DISTANCE OF 404.59 FEET TO A
POINT ON THE NORTH LINE OF THE SOUTH HALF OF THE SOUTHWEST QUARTER (SW 1/4) OF
SAID SECTION 36; THENCE NORTH 89° 53’ 00” EAST ALONG THE SAID NORTH LINE A
DISTANCE OF 220.67 FEET TO THE NORTHEAST CONRER OF THE SOUTH HALF OF THE
SOUTHWEST QUARTER (SW 1/4) OF SAID SECTION SECTION 36; THENCE SOUTH ALONG THE
EAST LINE OF SAID QUARTER SECTION A DISTANCE OF 561.54 FEET; THENCE SOUTH 89°
43’ 34” WEST A DISTANCE OF 726 FEET; THENCE SOUTH 00° 14’ 45” EAST A DISTANCE OF
423.95 FEET; THENCE NORTH 89° 54’ 00” WEST ALONG THE NORTH LINE OF THE HOOVER
SUBDIVISION AND SAID LINE EXTENDED A DISTANCE OF 1923.26 FEET TO THE PLACE OF
BEGINNING OF THIS DESCRIPTION.
 






 

 
9

--------------------------------------------------------------------------------

 

EXHIBIT B
 
 
Critical Vendors
 
 
Naples, Florida:
 
 
·  
Acunto Landscaping

 
 
·  
Nassau Pools

 
 
·  
QE (Quality Enterprises)

 
 
·  
The Electrical Connection

 
 


 
 
Bay Harbor, Michigan:
 
 
·  
Donn Vidosh

 
 
·  
Harbor Springs Excavation

 
 
·  
Marc Dutton Irrigation

 

 
10

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Form of Lien Release
 
 
PARTIAL RELEASE OF MORTGAGE


Notice is hereby given that any lien created by the mortgage executed by Monaco
Coach Corporation in favor of Ableco Finance, LLC and filed with the Elkhart
County Recorder as Document Number 2008-26861 (the “Mortgage”) is rescinded and
released with respect to the real property which is more particularly described
as:


PART OF THE SOUTH HALF OF THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 36, TOWNSHIP
OF 36 NORTH OF RANGE 4 EAST SITUATE IN OLIVE TOWNSHIP, ELKHART COUNTY, STATE OF
INDIANA AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


COMMENCING AT THE SOUTHWEST CORNER OF THE SOUTHWEST QUARTER (SW 1/4) OF SAID
SECTION 36, THENCE NORTH 00° 20’ 38” WEST ALONG THE WEST LINE OF SAID QUARTER
SECTION A DISTANCE OF 328.72 FEET TO THE PLACE OF BEGINNING OF THIS DESCRIPTION;
THENCE CONTINUING NORTH 00° 20’ 38” WEST ALONG THE WEST LINE OF SAID QUARTER
SECTION A DISTANCE OF 566.4 FEET; THENCE NORTH 88° 21’ 49” EAST A DISTANCE OF
348 FEET; THENCE NORTH 89° 53’ 00” EAST A DISTANCE OF 82.36 FEET; THENCE NORTH
00° 20’ 38” WEST PARALLEL WITH THE SAID WEST LINE A DISTANCE OF 404.59 FEET TO A
POINT ON THE NORTH LINE OF THE SOUTH HALF OF THE SOUTHWEST QUARTER (SW 1/4) OF
SAID SECTION 36; THENCE NORTH 89° 53’ 00” EAST ALONG THE SAID NORTH LINE A
DISTANCE OF 220.67 FEET TO THE NORTHEAST CORNER OF THE SOUTH HALF OF THE
SOUTHWEST QUARTER (SW 1/4) OF SAID SECTION 36; THENCE SOUTH ALONG THE EAST LINE
OF SAID QUARTER SECTION A DISTANCE OF 561.54 FEET; THENCE SOUTH 89° 43’ 34” WEST
A DISTANCE OF 726 FEET; THENCE SOUTH 00° 14’ 45” EAST A DISTANCE OF 423.95 FEET;
THENCE NORTH 89° 54’ 00” WEST ALONG THE NORTH LINE OF THE HOOVER SUBDIVISION AND
SAID LINE EXTENDED A DISTANCE OF 1923.26 FEET TO THE PLACE OF BEGINNING OF THIS
DESCRIPTION.




This instrument shall constitute legal notice that the Mortgage and any claim of
lien arising thereunder is completely and irrevocably released as to the
above-described real property.  This instrument shall not affect, diminish nor
impair the liens against any remaining property covered, affected by or
described in the Mortgage, nor any other property covered, affected by or
described in any security instrument, any financing agreement, or any other
instrument, other than the above-described real property.


DATED this ______ day of January, 2009.



 
Ableco Finance, LLC,
     
a Delaware limited liability company
               
By:
     
Name:
     
Title:
   




11



--------------------------------------------------------------------------------